Title: To James Madison from Nathaniel Gist, 27 January 1790
From: Gist, Nathaniel
To: Madison, James


Dear Sir,
Buckingham, 27th Jany. 1790.
I must beg leave to request the favor of you to write to me, soon as convenient, in respect to the business you were good enough to undertake to transact for me in Congress. Should you be at a loss for any information relative to the matter, I shall be obliged to you to apply to the President, who is acquainted with every circumstance: Or if it be necessary for me to attend in New York, you will be pleased to inform me of it. You will observe, sir, that the five thousand dollars which were furnished me by the Board of War in order to defray my expences, on one expedition to the Southern Indians, I returned to the Continental treasury, as will appear by the books in that office. I am, with the greatest respect Sir, Your mo: obt. servt
Nathl. Gist
